DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 01/20/22 are acceptable. Accordingly, the objection to the drawings, set forth in the Office Action mailed 11/26/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b), set forth in the Office Action mailed 11/26/21, is hereby withdrawn due to amendments made by the Applicant.

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Rebel et al., fails to teach:
“wherein the crystal circuit comprises: a passive crystal oscillator, wherein a first pin of the passive crystal oscillator is configured to input the clock signal to the internal loop, a third pin of the passive crystal oscillator is configured to receive the oscillation exciting signal output from the CPU, wherein a second pin and a fourth pin of the passive crystal oscillator are respectively grounded; a first resistor, wherein the first resistor is connected in parallel with the crystal circuit between the third pin and the fourth pin of the passive crystal oscillator; a second resistor, wherein the third pin of the passive crystal oscillator is connected to the internal loop through the second resistor; a first capacitor, the first pin of the passive crystal oscillator is grounded through the first capacitor; and a second capacitor, the third pin of the passive crystal oscillator is grounded through the second capacitor”, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 24, 2022